Citation Nr: 1436479	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board previously remanded the issue of TDIU in a July 2012 decision.  In the same decision, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD.  In a January 2014 decision, the United States Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to an evaluation of PTSD in excess of 50 percent for PTSD to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  For the period prior to March 3, 2014, the Veteran's PTSD is manifested by symptoms such as flattened affect, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.

2.  For the period from March 3, 2014, the Veteran's PTSD is manifested by symptoms consistent with total occupational and social impairment.  

3.  The Veteran is service-connected for PTSD, 50 percent prior to March 3, 2014 and 100 percent from March 3, 2014; coronary artery disease, 30 percent; and hearing loss, left ear, 0 percent.

4.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment, effective November 1, 2011.


CONCLUSIONS OF LAW

1.  For the period prior to March 3, 2014, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from March 3, 2014, the criteria for a disability rating of 100 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for entitlement to TDIU are met from November 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2007 and April 2008 rating decisions on appeal, April 2007 and July 2007 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected PTSD and TDIU, respectively.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in January 2009 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Moreover, in April 2014, the Veteran's attorney waived any VCAA notice errors.  Accordingly, the Board concludes that VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, VA treatment records, and identified private treatment records have been obtained and associated with the record.  Multiple VA examinations were afforded.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While evidence received since the most recent July 2013 VA examination seemingly indicates that the Veteran's condition has worsened, the Board has taken into account the private examination submitted by the Veteran in lieu of a new VA examination.  The Veteran's attorney specifically waived RO consideration of this additional evidence.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating for PTSD

      Legal Criteria

 Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2013).

 In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

 The Veteran's PTSD is currently assigned a 50 percent disability rating under Diagnostic Code 6511, effective May 12, 2005.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD). In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Factual Background

The Veteran seeks a disability rating in excess of 50 percent from the date of his claim for an increased rating, March 15, 2007.  

By way of background, the Veteran filed for service connection for PTSD in May 2005.  The Veteran was granted service connection with an initial evaluation of 50 percent in December 2005, effective May 12, 2005.  A private attorney submitted a notice of disagreement (NOD) on the Veteran's behalf; however, the attorney was not recognized as the Veteran's Power of Attorney for VA benefits.  As a result, the RO informed the Veteran in a December 2006 letter that the NOD could not be accepted.  The Veteran failed to file a subsequent NOD and as a result did not perfect an appeal.  The Veteran then filed a March 15, 2007 claim for increase.   The RO properly adjudicated the matter and the Veteran later perfected an appeal.  As previously discussed, the Board issued a decision on the matter; however, it has been remanded back to the Board by the Court.

At the Veteran's June 2007 VA examination, the Veteran reported confusion and decreased sleep with one night of mediocre sleep per three nights of sleeping only a total of 30 minutes to an hour.  Use of Effexor and Remeron, both anti-depressants, reportedly made things worse.  The Veteran was able to stay positive at most times, denied tearfulness or crying, but was tired "all the time."  He remained very motivated for activity (i.e. working in the garden, on fishing equipment, and church business).  His appetite was intact, although he had lost 10 pounds since February, which he attributed to a new schedule since being off work.  He reported concentration and memory issues.  He denied suicidal and homicidal ideation.  The Veteran felt guilty for "the condition I'm in right now" and not being able to work.  He reported having a good relationship with his wife and both of his sons.  His youngest son was born blind and currently lives with the Veteran and his wife.  He reported serving as a pastor at church, and as a result had many social connections.   However, he specified that while he doesn't "have any trouble with anyone," he is only really close to his wife and family.  He was not involved in community groups or veteran's organizations.  The Veteran reported that he liked to fish and garden, and was usually busy with a full-time job and pastoring a congregation of approximately 200 people.  However, he had not worked since February 2007 as a result of blood pressure and sleep issues.  There was no reported history of suicide attempts, violence, physical altercations for the last 15 years, and significant verbal altercations for the last 5 years.  No issues associated with alcohol or substance use were reported.  

Examination revealed that the Veteran was neatly groomed, his speech was unremarkable, his mood was good, attention was intact, he was oriented as to time, place, and person, his thought process and content were unremarkable, no delusions or hallucinations were noted, no ritualistic or obsessive behavior was noted.  It was noted that the Veteran experiences panic attacks and anxiety reactions to traumatic memories, but that he had extreme difficulty identifying the frequency.  His impulse control was noted as fair, and he reported some history of physical altercations, but none in many years.  He reported impulses to behave inappropriately, but was able to control those very well.  No problems with activities of daily living were noted.  It was noted that the Veteran's recent and immediate memory were mildly impaired.  PTSD symptoms were described as chronic and consisted of persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the event, and persistent symptoms of increased arousal were noted, including (but not limited to) difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, and nightmares.  The Veteran reported that his symptoms had worsened in the last couple of years. 

The examiner noted that the Veteran was currently unemployed but not retired.  Reasons given for unemployment by the Veteran were hypertension, sleep disorder, and mental disorder.

A diagnosis of PTSD, chronic, was recorded, with a GAF score of 55. The examiner commented that it was plausible that the Veteran's PTSD caused moderate social impairment which would likely contribute to some variability in his work performance.

At an August 2007 Social Security mental assessment, the Veteran was noted to be moderately limited in the ability to maintain attention and concentration for extended periods; and the ability to respond appropriately to changes in the work setting.  In the other 18 categories, the Veteran was noted as being not significantly limited.  Further limitations noted were memory, concentration, completing tasks, understanding/following instructions, and dealing with stress.  He denied depressive symptoms and indicated that he had energy for activities of daily living.  He noted that he was able to stay positive most of the time, was very motivated for activity such as gardening, fishing, and church business, but reported fatigue.  He was cooperative, friendly, relaxed, and attentive, with good mood and full, appropriate affect, intact attention/concentration, above average intelligence.  However he reported continued nightmares, intrusive recollections, sleep disturbance, problems with attention, memory, irritability, and anxiety.  There was no evidence of marked mental limitations.  The examiner noted that the Veteran was able to do the following: understand, remember, and carry out simple and detailed instructions; sustain attention for extended periods of two hour segments for simple tasks; tolerate co-workers, supervisors; and adapt to changes as needed with the above parameters.

A December 2008 VA examination report reflects that the Veteran reported receiving monthly treatment at the Mountain Comprehensive Care Center as well as at the VA medical center for his PTSD. He reported symptoms of irritability/quick temper, anxiety, and depression, all of which had increased since the Veteran's last VA examination.  Regarding the Veteran's depression, the examiner noted additional symptoms of sadness/despondency/emptiness part of every day; serious loss of interest in daily activities, including his religious involvement; nightly moderate insomnia; daily fatigue; daily feelings of worthlessness/guilt secondary to unemployment and irritability; difficulty thinking, indecisiveness and poor concentration daily; and reported mild, recurrent thoughts of suicidal ideation.  The examiner noted that the Veteran's symptoms were moderate in severity and had worsened since his last examination.  Regarding the Veteran's anxiety, the examiner noted that the Veteran reported worrying about the health of himself, his wife, and his dependent son, as well as his son's future.  The Veteran reported that he was still married to his wife of over 40 years, however, his marriage was "strained" due to the Veteran's increased anxiety, irritability, demandingness, and forgetfulness.  One son lives with him and the other son he sees about every other week, as well as his grandchildren.  The Veteran described his relationship with his sons as "fair."  He reported speaking with his mother monthly and seeing her twice a year, however, he indicated that they are not close.  He reported having friends at church, but that the only contact with people he has outside of the church are with family.  He reported that he does not like to be around people.

He reported spending leisure time with his grandchildren, and going to their games, gardening, yard work, as well as fishing, although he reported losing an interest in fishing recently.  He used to "really love to fish."  

There was no history of suicide attempts or of violence and assaultiveness.  It was reported that the Veteran did not use alcohol or other substances.

The examiner noted that the Veteran's functioning had declined since his last VA examination due to increased depressive and PTSD symptoms and stress resulting from his inability to work and unstable medical problems.  The Veteran was reported to be "less active in church, more irritable/angry with his wife and family, less outgoing, more depressed, more worried about his physical health, and less able to engage in past activities.

Examination revealed that the Veteran was neatly groomed; speech and psychomotor activity was unremarkable; he was cooperative, friendly, relaxed, attentive and guarded; mood was anxious and depressed; he made one error in his serial 7's and was unable to spell world backwards; he was oriented as to place and person; his thought process was unremarkable; no delusions were noted; sleep disturbance was noted; in terms of judgment, he understood the outcome of behavior; no hallucinations were noted; a quick temper with family and road rage were noted; obsessive or ritualistic behavior of checking the locks 3-4 times before bedtime was noted; fleeting suicidal thoughts were noted, but no plan or intent; generally good impulse control was noted; and his recent and remote memory were noted as normal although immediate memory was noted as impaired.  He was able to maintain minimum personal hygiene.  Issues with activities of daily living were noted, specifically with shopping, sports and exercise, driving, and other recreational activities.  He reported becoming anxious when shopping and driving so that his wife does all of the shopping.  While the Veteran does not hallucinate, he reported being hypersensitive to household noises and misinterprets shadows as "people."  He has fleeting thoughts of harming others when angry, and is afraid that he will kill someone when angry.

Further PTSD symptoms noted were: recurrent and intrusive distressing recollections and dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic even; efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, and other persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and persistent symptoms of difficulty with sleeping, irritability, concentration, hypervigilance, and exaggerated startle response.  

Intrusive trauma memories occurred daily with mild to moderate severity.  Traumatic dreams occurred almost nightly with serious severity.  Flashback occurred four times per week with serious severity.  Psychological distress at exposure to cues occurred several times per week with moderate severity.  Physiological reactivity at exposure to cues occurred several times a week, but more frequently than emotional distress, with serious severity.  Avoidance of thoughts/feelings/conversations was daily, of serious intensity.  Avoidance of activities/places/people that arouse trauma memories was daily and serious.  Inability to recall important aspects of the trauma was denied.  Markedly reduced interest/participation in activities was noted for most activities and or moderate severity.  Feelings of detachment or estrangement from other were noted most/all of the time, of moderate intensity.  With respect to arousal symptoms, difficulty falling/staying asleep was noted nightly and serious; irritability and outbursts occurred several times a week and were serious; difficulty concentrating was daily with moderate severity; hypervigilance occurred all the time, especially at night, with moderate severity; and exaggerated startle response occurred several times per week with moderate severity.

The Veteran's usual occupation was noted as a coal preparation plant operator and superintendent.  He was not currently employed.  It was noted initially that he was not permitted to work due to uncontrolled blood pressure and sleep disturbances.  He now had multiple medical problems and his primary care doctor would not clear him medically to return to work.  However, the examiner noted that the Veteran was a volunteer, part-time lay minister at his congregation with very limited responsibilities (i.e., preaching once a month). The examiner opined that the Veteran's difficulties with anger/stress management, social withdrawal, and discomfort around people have had a negative impact on his pastoral position.  Prior to the Veteran's unemployment, the examiner noted that the Veteran's occupational problems included irritability and anger control (and it was noted that he ran over a supervisor because he was angry), social withdrawal, poor judgment (i.e., overloading equipment), forgetting workplace procedures (maintenance), and difficulty managing routine stressors.

 The examiner recorded diagnoses of PTSD, chronic, and major depressive disorder, and assigned a GAF score of 50. The examiner noted that a GAF score of 50 is reflective of the Veteran's moderate-serious PTSD symptoms.

The December 2008 VA examiner went on to note that he was asked to reconcile two letters submitted by the Veteran from his private physicians dated in May 2007 and June 2008, as well as the Veteran's own March 2007 statement. The examiner noted that the Veteran reported in his March 2007 statement that he had to quit his job due to "the stress and my inability to cope with everyday situations," yet the examiner noted that "it is clear, and he agrees that he stopped working secondary to uncontrolled hypertension, albeit the examiner acknowledged that the Veteran's PTSD may exacerbate his hypertension. With regard to a June 2008 letter authored by the Veteran's counselor at the Mountain Comprehensive Care Center, Mr. R.C., and co-signed by Dr. W.E., the examiner noted that while it is true that the Veteran's PTSD symptoms have a negative impact on his functional abilities, it is not clear that his PTSD symptoms alone are responsible for his occupational difficulties.  With regard to a May 2007 letter from Dr. J.K., the VA examiner acknowledged that he is board certified in internal medicine and that he had been providing treatment for the Veteran's medical conditions, but that in his letter, he did not indicate how the Veteran's PTSD symptoms contribute to his unemployability (except to note that his PTSD had increased "alarmingly").

 An August 2009 VA examination report reflects that the examiner noted that notes in the Veteran's VA treatment records (his only treatment for his mental health) reflected that he was experiencing anxiety relating to his medical issues and his inability to work, chronic sleep impairment, persistent re-experiencing symptoms, and feeling uncomfortable in social situations.  The examiner noted that a May 2009 record reflected that the Veteran remained active at home, gardening, mowing the grass, etc., and that a July 2009 note reflected that he intended to help out with Bible camp and work on his deck while his family went on vacation. The examiner acknowledged that the prior VA examination report reflected a GAF score of 50, which indicated serious symptoms, whereas since that time VA clinicians had recorded GAF scores in the moderate range indicating more moderate symptoms, with a GAF score of 55 in February, May, and July 2009. 

The Veteran reported experiencing suicidal ideation on a variable basis, but with no plan or intent, and it was noted that he could not exactly articulate how often.  He also reported chronic sleep impairment.  He reported that he was married to his wife for 41 years, that he loves and trusts her, they eat meals together on a regular basis and enjoy spending time together, and that they try to go out a few times per month. He reported tending to the outside chores at home such as mowing the grass and gardening.  The Veteran has a detached relationship with his mother, but has never felt particularly close with her.  He has six surviving siblings and is not close with any of them.  He indicated that this level of detachment has been the norm in the family for years.  He reported that he had a good relationship with his two sons, and that one lives with him because he is blind and requires almost constant care, albeit he reported that his wife provided almost all of his care. He also reported a close relationship with his two grandchildren and playing with them regularly.  He described positive interactions with church members, but he reported having no close friends.  He also reported doing some pastoral work in the past, but that presently he only mowed the lawn or took out the trash on occasion. 

The examiner noted that the Veteran continued to present with symptoms of PTSD and secondary depression, resulting in functional impairment.  However, the examiner noted that there did not appear to be any significant changes in functioning since the last examination.  Mental status examination revealed appropriate grooming and hygiene, normal speech, he was well oriented as to time, place, and person, attention and concentration were intact, two of five words in immediate and recent memory were recalled, mood was downtrodden, though process was goal directed, no suicidal thoughts or delusional ideation was reported, although he did report that he thought he heard children's voices the night before (but checked and nobody was outside), and that he often sees shadows moving or figures in shadows.  It was noted that he was capable of performing all of his activities of daily living except that he avoids crowds.  He also reported less interest in activities such as fishing and gardening. The Veteran reported insomnia and fatigue, and difficulty concentrating.  The examiner opined that the Veteran no longer met the diagnostic criteria for major depressive disorder, such that it was to be changed to major depressive disorder, in partial remission.  A diagnosis of PTSD, chronic, was recorded.  The examiner also noted that the Veteran experienced symptoms of re-experiencing, including intrusive memories, flashbacks, distress at exposure to cues, and that he attempted to avoid triggers.  He was also noted as having avoidance/numbing symptoms, and the Veteran reported avoiding crowds to avoid someone reminding him of someone involved in the military trauma, which the examiner noted resulted in considerable social isolation. He reported marked reduced interest and participation in social activities except with his immediate family.  Arousal symptoms involved sleep impairment, irritability, hypervigilance, always checking the doors, and an exaggerated startle response. 

At the time of the August 2009 examination, the Veteran was not working.  He reported a 35 year history of working in coal preparation, running and maintaining equipment.  He reported that he had no problems operating machinery alone, but that he had people problems, and that co-workers would make him angry, and that they pranked him on a regular basis to intentionally startle him or otherwise gain amusement from his response.  He also reported chronic sleep impairment, but that regardless he would show up to work on time and did not fall asleep on the job.  He reported that he was never disciplined for anything on the job.  The examiner opined that the Veteran's PTSD did not result in total occupational impairment, although it did result in reduced reliability and productivity.  The examiner noted that the Veteran reported that when left to work alone on tasks in his prior position, he only experienced mild impairment, but that he did have difficulty with co-workers, who would bait him, and that his chronic sleep impairment sometimes made it difficult to focus on tasks.  A GAF score of 52 was recorded.  The examiner noted that the Veteran's PTSD symptoms were about the same as at the time of the last VA examination, and that his depression had improved.  Overall, it was noted that he had moderate to serious PTSD symptoms resulting in moderate functional impairment.

At the Veteran's July 2013 VA examination, he reported continued sleep disturbance, stating that on a rare good night he might get 4 hours of sleep.  He had dreams involving combat situations, after which he would listen for noises and do perimeter checks.  The Veteran reported that around 2:00 AM is the worst time, because that is when his unit was attacked in Vietnam.  He experienced "trauma dreams" 3 to 5 times per week.  He continues to report irritability, explaining that when he is able to stay busy he is able to avoid some trauma-related thoughts, but when he is forced to stay in, symptoms worsen.  He reported being depressed approximately 5 days a week, which becomes worse when he loses sleep.  He reported passive suicidal thoughts, but denied history of plan and intent; feelings of worthlessness and hopelessness; difficulty concentrating; and easily confused.   The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran reported still living with his wife and one son.  With regard to his family relationship, he reported he has had increased chest pain lately and that has caused him to be more irritable.  He reported having more trouble with people now, and is less capable of "letting things slide" and calming down, especially when around people.  He and his wife go out to dinner occasionally, and indicated that his tolerance for activities is variable.  He prefers to be by himself, as when he is around people he feels the need to "be on guard."  He indicated having a good relationship with his son living independently and a generally good relationship with his two grandchildren.  He reported no real contact with extended family, no close friends, but does have casual, friendly interactions with acquaintances.  He does not fish and garden as much as he used to, due to potential situational cues, such as the heat.  

The Veteran was not working at the time of examination and had not worked since the last VA examination.  He indicated that he did not have performance problems, but rather struggled with "people problems."  His position allowed him to isolate himself from people to a degree, however, would ultimately have to interact with others.  When around others he would have difficulty concentrating and stated that others belittled him, intentionally startled him, and "pranked" him when they found out he was a Veteran.  He would socialize with coworkers, but would never initiate the contact.  The Veteran further stated that chronic sleep impairment affected his efficiency and productivity.  Recurrent recollections, dreams, intense psychological distress at exposure to internal or external cues, and physiological reactivity on exposure to internal or external cues were noted.  Persistent avoidance of stimuli, including efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others was noted.  Persistent symptoms of arousal, including difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response were also documented.  

PTSD symptoms documented included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  A GAF score of 50 was recorded.

The March 2014 private medical opinion submitted by the Veteran indicated that he was able to bathe and dress himself, he is demotivated in general and specifically with his light chores, he "piddles" in the garden but doesn't do anything substantial, and he does everything in "slow motion," but does try to stay busy and exercise.  The Veteran indicated good communication and social skills, having only a few friends and is not comfortable around others.  He stays at home, because it is his "safe zone."  He tries to attend church but does so erratically and sits in the back.  He watches television and reads occasionally.  He is able to manage money and can shop if he has a short list, he will not panic, but he prefers people in front of him rather than behind him.  

The Veteran was oriented in all spheres.  His overall emotional state was noted as one of severe depression with teary affect, with some paranoid ideation, hearing strange noises, particularly at night, that cause him to tear up and perform a perimeter check.  His sleep problems continued, his appetite is fair, he reported having suicidal thoughts but going to church helps.  There were no clear psychotic signs or symptoms, he watches television but avoids programs with violence.  His mood and affect were appropriate, he has crying spells two to three times a week, his thoughts are connected and logical.  Psychomotor activity is slowed.  

The Veteran underwent a series of tests, which resulted in the following results and diagnostic impressions.  The California Psychological Inventory indicated that the Veteran has low scores in dominance, capacity for status, sociability, social presence, independence, empathy, responsibility, good impression, communality, well-being, tolerance, intellectual efficiency, and flexibility, with very low scores on decisiveness and action orientation.  The examiner indicated that these scores reflect a psychologically unstable individual who is pressed with considerable anxiety and probably self-isolated.  The Sixteen Personality Factor Test indicated that the Veteran is significantly affected by feelings, emotionally less stable and easily annoyed, tense and frustrated, shy, threat sensitive, timid, and hesitant.  The Symptom Inventory Checklist indicated that the Veteran's symptoms are consistent with PTSD and his answers were consistent with his responses on other tests.  The California Test of Personality found that the Veteran has extreme difficulties with personal adjustment, including testing areas of self-reliance, feelings of belonging, withdrawal tendencies, and nervous symptoms all scored within the first percentile.  The Veteran scored within the average range for feelings of personal worth and sense of personal freedom.  Within the social adjustment section he had very low scores in the areas of anti-social tendencies, occupational relations, and community relations.  The Veteran scored within the normal range for family relations and social standards, but scored poorly in social skills.  He scored very low on the Beck Depression Inventory, indicating that he is in the very severe range and in definite need of psychiatric intervention and possible inpatient treatment.  The Beck Anxiety Inventory indicated a very high degree of anxiety that would be consistent with PTSD as well as panic disorder with agoraphobia, compounded by generalized anxiety.  The NEO Personality Test resulted in scores that "fell off the top of the graph" for anxiety, hostility, depression, and psychological vulnerability.  He also scored very low on conscientiousness and agreeableness.  

The Veteran stated that his last employment was six years ago, approximately 2008, when he worked for 1 1/2 years at Codd Company Gobel Roberts.  The Veteran indicated that he to quit because of problems with his heart and PTSD symptoms.  He was jumpy and had an exaggerated startle response, angered easily and was very nervous.  

The Veteran's March 2014 private examiner concluded that the Veteran should be given a 100 percent disability evaluation for PTSD for the entire period on appeal.  The examiner noted that symptoms such as uncontrollable dreams and flashbacks, accompanied by numbness, sleep disturbance, and hyper-awareness in public places has essentially forced the Veteran to seclude himself in his home.  The examiner described the Veteran as "extremely vulnerable," with debilitating anxiety.  The examiner described his condition as PTSD along with panic disorder with agoraphobia and major depressive disorder, compounded by generalized anxiety disorder.  

With respect to his ability to work, the examiner concluded that the Veteran's mental symptoms are "so pervasive that he would have great difficulty, not only maintaining focus and concentration on a job, but also would be unresponsive to supervision and unable to interact cooperatively with co-workers.  His psychological problems render him unable to secure substantial gainful employment as a result of his psychiatric condition."

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology, more nearly approximates symptoms associated with a 50 percent disability rating for the period prior to March 3, 2014.  In other words, the Board finds that a rating in excess of 50 percent for this time period is not warranted.  The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

For the period from March 3, 2014, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 100 percent rating for his PTSD.  38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has considered the VA treatment records, including all VA examination reports, the Veteran's private examination, and lay statements by both the Veteran and his acquaintances regarding the impact of his PTSD on his occupational and social impairment. 

      For the Period Prior to March 3, 2014

During this period, the Veteran has exhibited a variety of symptoms, including but not limited to sleep impairment due to nightmares, intrusive recollections, anxiety, fatigue, feelings of guilt and worthlessness, impairment of memory and concentration, impaired judgment, irritability, disturbances of motivation and mood, fleeting suicidal ideation at times, obsessive behavior of checking the locks before bedtime, some notations of delusions, specifically hearing children's voices and misinterpretation of shadows, fleeting thoughts of harming others, avoidance of stimuli, and difficulty establishing and maintaining effective work and social relationships.  

There have been no suicide attempts, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, the neglect of personal hygiene, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or the inability to establish and maintain effective relationships.

While it is documented that the Veteran has struggled with many social interactions, the evidence of record shows that he has a relatively close relationship with family members, specifically his wife, two sons, and grandchildren.  At times, the Veteran has reported a "strained" relationship with his wife, however, the Veteran is still married to his wife after over 40 years.  In addition, he noted enjoying spending time with his grandchildren.  The criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran may have difficulty establishing and maintaining relationships, there is no evidence that he has an inability to do so.  A difficulty in doing so is clearly considered by the 50 percent evaluation assigned for this period.

Additionally, the Board notes that the Veteran has displayed signs of irritability.  However, there is no indication that the Veteran's irritability has resulted in violence, other than an incident where he "ran over his boss."  There were no other physical or verbal altercations noted for many years.  The Veteran has also reported an ability to control impulses to behave inappropriately very well.  There is no indication that the Veteran's irritability has risen to the severity, frequency, or duration consistent with a deficiency as to the Veteran's occupational or social capability.  Difficulty with judgment and thinking are also considered in the criteria for a 50 percent evaluation.

In terms of the Veteran's mood, during this time period the Veteran has reported symptoms of sadness, despondency, a serious loss of interest in daily activities, and a variety of other symptoms associated with disturbances of mood and motivation or flattened affect.  However, there is no indication that these symptoms have amounted to a severity, frequency, or duration consistent with near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In fact, the Veteran indicates at times during this period that his mood has improved, including a May 2009 VA treatment record in which the Veteran states: "My mood is better because I stay busy with the things that I enjoy doing, gardening, mowing the grass, etc."  The Board does not contend that the Veteran's PTSD has not had an effect on his mood, but rather, that a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period.  

Throughout this period, the Veteran has at times reported suicidal ideation, although with no plan or intent.  At his August 2009 VA examination the Veteran was unable to articulate how often he thought of suicide.  At his July 2013 VA examination, the Veteran denied being suicidal.  Additionally, VA treatment records indicate that the Veteran denied thoughts of suicide.  The Board does not take these manifestations of the Veteran's PTSD lightly, and indeed recognizes the severity of any suicidal thoughts.  However, the Board finds that again the severity, frequency, and duration of the Veteran's suicidal ideation does not amount to a deficiency consistent with a 70 percent evaluation.

With respect to reported delusions during the Veteran's August 2009 VA examination, specifically hearing children's voices and seeing shadows move and figures within the shadows, the Board notes that there is no indication that these delusions were persistent.  Further, the August 2009 VA examiner concluded that the Veteran was not actually experiencing delusions.  Additionally, VA treatment records from this time period report the Veteran specifically denying symptoms of paranoia and delusions.  The record does not contain any other indication of delusions or paranoia.  As a result, the Board finds that in accordance with the August 2009 VA examiner's conclusion, the Veteran has not experienced delusions.  Even if he had experienced delusions, they have not manifested with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.

The Veteran at times checks the locks in his home in an obsessional manner, however, it does not appear that this is done with the severity, frequency, and duration consistent with an evaluation higher than 50 percent.  One of the most notable symptoms displayed by the Veteran during this time period is chronic sleep impairment.  The sleep impairment is reported to be the result of a variety of symptoms, including the Veteran's checking of the locks before bed.  Chronic sleep impairment is considered among the criteria for a 30 percent evaluation, and as a result, is well accounted for with a 50 percent evaluation.

The Veteran has also stated that he has difficulty obtaining or holding a job due to his symptoms.  The Board acknowledges that the Veteran's PTSD has no doubt had some occupational impairment, but the record does not indicate that it has reached the level of deficiency consistent with a 70 percent evaluation during this period.  The December 2008 VA examiner acknowledged that the Veteran claimed to have quit his job due to "the stress and [his] inability to cope with everyday situations," however, the examiner concluded that "it is clear, and he agrees that he stopped working secondary to uncontrolled hypertension."  The August 2009 VA examiner concluded that the Veteran's PTSD resulted in occupational impairment tantamount to reduced reliability and productivity.  Additionally, the June 2013 VA examiner stated that the Veteran "is employable from a mental health perspective," and that his symptoms may result in "moderately decreased reliability and productivity."  Again, these are manifestations of symptoms that are consistent with a 50 percent evaluation, and not a deficiency in occupational and social impairment consistent with a 70 percent evaluation.

Furthermore, the Board notes the various GAF scores taken during this period.  While not dispositive of the Veteran's condition, they provide further evidence that the manifestation of the Veteran's PTSD during this period more nearly approximates a 50 percent evaluation.  From the multiple VA examinations during this period, as well as VA treatment records, the Veteran's GAF score ranged from 50 to 55.  The December 2008 VA examination resulted in the low GAF score of 50.  As previously noted, GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While the December 2008 VA examination's GAF score of 50 is consistent with more serious symptoms, the Board finds that given that the December 2008 score is the only score in this range, the Veteran's GAF scores during this period reflect the more moderate symptoms associated a range of scores from 51-55.

While mentioned in part above, the Board has also taken into consideration the opinions of the VA examiners with respect to the occupational and social impairment displayed by the Veteran during this period.  The June 2007, December, 2008, August 2009, and July 2013 VA examiners all concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  These findings are consistent with the occupational and social impairment consistent with a 50 percent evaluation.  The December 2008 examiner came to this conclusion even while acknowledging the Veteran's low GAF score of 50.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely some irritability, difficulty with relationships, fleeting suicidal ideation, and occasional obsessional checking of the locks, but his disability picture is more in line with the symptoms associated with a 50 percent rating. 

Although the Board is sympathetic to the Veteran's claims, the requirements for an evaluation in excess of 50 percent for this time period are not met.  While the Veteran no doubt suffers from some symptoms consistent with a higher evaluation, as noted in the January 2014 Court decision, for mental health disabilities, the presence or absence of specific symptoms corresponding to a particular rating is not necessarily dispositive.  More important is the overall effect of all symptoms, due to the severity, frequency, and duration of such symptoms, on the Veteran's occupational and social impairment.  Although the evidence shows that there have been some instances during this period when the Veteran's PTSD seems to have fluctuated in severity, there has been consistent treatment for his symptoms with little or no improvement, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the period prior to March 3, 2014.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  

While the April 2014 private psychologist opined that a 100 percent rating is warranted throughout the appeal period, the Board places greater probative weight on the contemporaneous medical records prior to March 3, 2014.  As shown above, the weight of the evidence prior to March 2014 does not show that the Veteran's PTSD resulted in occupational and social impairment prior to March 3, 2014 as contemplated by a higher rating.  

In summary, the Board believes that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran. The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability prior to March 3, 2014, level as discussed above.

Period from March 3, 2014

Beginning with the Veteran's March 3, 2014 private examination, the Veteran has displayed many of the previously mentioned symptoms, however the severity, frequency, and duration of these symptoms seems to have worsened to the point that his social and occupational impairment is consistent with a 70 degree evaluation.  

The Veteran rarely leaves his home, is demotivated to do anything, his emotional state is described as one of severe depression with some paranoid ideation, with slowed psychomotor activity.  The series of tests performed indicate that the Veteran has difficulty functioning independently,  has extreme difficulties with personal adjustment, particularly with stressful situations, has anti-social tendencies with a high degree of anxiety described as debilitating, PTSD associated panic disorder, an exaggerated startle response, and an inability to work.

Resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's symptoms are consistent with total occupational and social impairment from March 3, 2014.  Accordingly, the Board finds that he meets the requirement for a 100 percent evaluation for PTSD from March 3, 2014.

      Extra-Schedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational and social impairment resulting from his PTSD.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU prior to March 3, 2014

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable due to his service-connected disabilities.  Currently, he is in receipt of service connection for PTSD, 50 percent for the period prior to March 3, 2014 and 100 percent from March 3, 2014; coronary artery disease (CAD), 10 percent prior to November 1, 2011 and 30 percent from November 1, 2011; and hearing loss, left ear, 0 percent.  

His combined evaluation is 50 percent from May 12, 2005, 60 percent from April 17, 2007, and 70 percent from November 1, 2011, and 100 percent from March 3, 2014.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for TDIU from November 1, 2011.  38 C.F.R. § 4.16(a).  As the Board has assigned a 100 percent schedular rating for PTSD from March 2014, the Board must consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable prior March 2014.

      
In his June 2007 TDIU application, the Veteran indicates that he was last employed in February 2007, as a coal preparation operator.  The Veteran states that his last day of work was actually February 3, 2007.  The Veteran indicates on the form that he left his job due to his disabilities.  The Veteran stated that at the beginning of January 2007 his health conditions severely worsened, and impacted his ability to concentrate and function in his dangerous work environment. 

The Veteran's TDIU application was supplemented by letters from private physicians attesting to his inability to work.  The claims file contains numerous letters from private physicians attesting to his inability to work as a result of his service-connected disabilities.  

In July 2012, the Board remanded the issue of TDIU for a medical opinion as to the impact of his service-connected disabilities.  In July 2013, the Veteran was afforded a medical opinion as to the impact of his service-connected CAD and hearing loss on his employability.  In addition, the Veteran was afforded a separate opinion as to the impact of his PTSD on his employability.  Both opinions found that the Veteran was not unemployable as a result of his respective service-connected disabilities.  However, the Board notes, that neither opinion considered the combined effect of all the Veteran's service-connected disabilities.  The opinion with respect to his service connected CAD and hearing loss concluded that only the CAD impacted his employability.  The examiner concluded that his low estimated METS level of 1-3 precluded physical employment, however, the impact would be minimal upon sedentary employment.  The examiner providing the employability opinion with respect to the Veteran's PTSD concluded that: "given irritability, he would likely function best in work environments that require minimal interpersonal interaction."  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted as the record suggest that his service-connected PTSD combined with his service connected CAD would likely result in his inability to maintain gainful employment.  While it is conceivable that the Veteran could find employment that is both sedentary and requires minimal interpersonal interaction, given his training and previous work experience, the Board finds that due to his physical and mental limitations, the Veteran is entitled to TDIU effective November 1, 2011 (the date that his combined service-connected disability rating met the schedular threshold under 38 C.F.R. § 4.16).

In reaching this conclusion, the Board notes the multitude of private medical opinions regarding the Veteran's employability, some of which have not been discussed in this decision.  Additionally, while both July 2013 VA examiner's opinions concluded that the Veteran was employable, they did not address the combined effect of the Veteran's service-connected disabilities.  In fact, the Board finds that when read in concert, the two opinions actually support a finding that the Veteran is unemployable.  As a result, the Board finds that the preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities, effective November 1, 2011.

For the period before November 1, 2011, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section. 38 C.F.R. § 4.16(b) (2011).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b) , although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

As previously noted, the Veteran states that he was last employed in February 2007.  In a December 2011 rating decision, the Veteran's disability evaluation for CAD was increased from 10 percent to 30 percent, effective November 1, 2011.  Prior to November 1, 2011, the Veteran was service-connected for PTSD at 50 percent, CAD at 10 percent, and left ear hearing loss at 0 percent.  While the Board notes the statements from private physicians pertaining to the Veteran's employability during this time period, the statements speak to many of the Veteran's disabilities, including those which were not service-connected.  As a result, there is little probative evidence that the Veteran's service-connected disabilities rendered the Veteran unemployable.

In addition, the June 2007, December, 2008, and August 2009 VA examiners all concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but not total occupational impairment. The June 2007 examiner concluded that the Veteran's PTSD would likely contribute to some variability in his work performance.  The December 2008 VA noted that the Veteran reported in his March 2007 statement that he had to quit his job due to "the stress and my inability to cope with everyday situations," yet the examiner noted that "it is clear, and he agrees that he stopped working secondary to uncontrolled hypertension, albeit the examiner acknowledged that the Veteran's PTSD may exacerbate his hypertension."  The August 2009 examiner opined that the Veteran's PTSD did not result in total occupational impairment, although it did result in reduced reliability and productivity.  While these opinions did not address the combined effect of the Veteran's PTSD and CAD, at this time the Veteran's CAD was evaluated at only 10 percent.  

Based upon review of the evidence, the Board concludes that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected PTSD, CAD, and left ear hearing loss disabilities prior to November 1, 2011.  While the Veteran's employability would have been impacted, there is no evidence that he is unable to perform some type of substantially gainful employment specifically as a result of these limitations. 

Notably, the Veteran had significant training in the mining industry, and before November 1, 2011, there is no evidence that he would have been substantially limited from a physical stand point as a result of his CAD.  As noted, the private opinions offered prior to November 1, 2011, reference non-service connected disabilities.  The Board cannot take into consideration limitations caused by those non-service connected conditions in determining his employability for extraschedular purposes.  In sum, there is no indication that the average industrial impairment from the service-connected disabilities would be in excess of those contemplated by the assigned rating.  Therefore, the Board finds that the record does not demonstrate that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified, prior to November 1, 2011.

	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to March 3, 2014, an increased rating in excess of 50 percent for PTSD is denied.

For the period from March 3, 2014, an increased rating of 100 percent, but no higher, for PTSD, is granted

TDIU is granted, effective from November 1, 2011 to March 3, 2014.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


